Citation Nr: 0814985	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for an upper and lower back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 2007 Board decision, the Board 
reopened the claim of service connection for an upper and 
lower back disability and remanded the issue on a direct 
basis to the RO for further development.  


FINDING OF FACT

An upper and lower back disability is not attributable to 
service.  


CONCLUSION OF LAW

An upper and lower back disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in November 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was scheduled for a VA 
examination in November 2007, but he failed to report.  The 
records satisfy 38 C.F.R. § 3.326.

The Board also finds that another VA examination is 
unnecessary in this case.  The veteran failed to report for 
his VA examination.  He was sent a letter in October 2007 
which informed him that an examination would be scheduled and 
of the consequences of his failure to report for the 
examination.  He was notified the next month of his 
examination, but he did not report.  He has failed to provide 
any reason for not reporting to his examination.  38 C.F.R. § 
3.655, states that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim or any other original claim, the claim 
shall be rated based on the evidence of record.  In the March 
2008 informal hearing presentation, the representative 
asserted that the veteran was not properly notified of 
38 C.F.R. § 3.655 and that he should be notified of that 
regulation and scheduled for a new examination.  However, the 
record reflects that the veteran was notified of the 
substance of that regulation in the October 2007 VA letter 
and of the regulation itself in the November 2007 
supplemental statement of the case.  Thus, he has in fact 
been duly notified.  In addition, the veteran had ample time 
to notify VA that he wanted to reschedule his examination 
before the claims file was forwarded to the Board.  He did 
not do so.  Therefore, since the veteran failed to report for 
his examination, the case will be decided based on the record 
as it stands.

The veteran was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that he injured his back during service 
which resulted in permanent back disabilities.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  Lay evidence, by itself, may be sufficient to 
establish service connection, but that evidence may be 
refuted by other evidence of record, including medical 
opinions.  See Buchanan (holding that competent lay evidence 
may be sufficient in and of itself to support a grant of VA 
disability benefits).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The current diagnoses may not be diagnosed via lay 
observation alone.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  

The service medical records reveal that in November 1966, the 
veteran indicated that he had had a previous accident and had 
also hurt his back the previous summer (during service) and 
currently had back pain.  Probable strain was diagnosed.  
About a week later, it was noted that the veteran had left 
paravertebral muscle spasm.  The diagnosis was acute 
lumbosacral strain.  X-rays of the lumbosacral spine were 
normal.  

In February 1968, the veteran reported having back trouble.  
The veteran underwent a separation examination that month.  
Examination of the spine as well as the musculoskeletal 
system was normal.  

In March 1968, the veteran complained of back pain.  It was 
noted that he had had lumbosacral strain before.  The pain 
had been present for 3 days at the T6-7 area after lifting.  
The back pain had previously recurred and was always 
associated with lifting.  He was given Darvon and was told to 
use heat and a back bed board.  On examination, the veteran 
was asymptomatic.  

Post-service, the veteran was afforded a VA examination in 
March 1969.  At that time, the veteran complained of having 
residuals of upper and lower back injury.  His right side was 
bothering him and he had a muscle ache.  However, physical 
examination of the dorsal and lumbar spine was normal.  X-
rays of the dorsal spine revealed a mild mid-dorsal scoliosis 
toward the right and a mild, round dorsal kyphosis.  The 
bodies and intervertebral spaces were normal.  X-rays of the 
lumbar spine revealed that the bodies, intervertebral spaces 
and sacro-iliac appeared normal.  The lumbar curvature 
appeared normal.  The examiner determined that no current 
disability of the low or upper back was present.  

In February 1984, the veteran was treated at Sparks Regional 
Medical Center after he slipped and fell on ice.  He had pain 
in his scapula and thoracic spine.  X-rays of the thoracic 
spine revealed mid thoracic dextroscoliosis.  In November 
1993, the veteran injured his low back at work and was seen 
at St. Edward Mercy Hospital for a worker's compensation 
complaint.  In 1996, the veteran received private treatment 
for complaints of back pain for seven weeks duration.  The 
veteran was treated by Dr. R.W. in the 2000's.  The clinical 
records dated from March 2000 to March 2003 document the 
veteran's complaints of having back pain after performing 
physical activities.  He indicated that he had experienced 
back pain on and off for years.  There was no mention of any 
inservice incident.  The veteran was seen by P.J.H. in June 
2000 with complaints of back pain for the past 21/2 weeks.  The 
veteran related that after working at the Post Office 
performing lifting duties, he began having pain in his back 
which radiated into his leg.  The assessment was back pain.  
There was no mention of service.  The veteran reported in 
July 2000, that he had experienced low back pain of six weeks 
duration after gardening.  July 2000 x-rays of the lumbar 
spine revealed mild degenerative changes.  X-rays of the 
dorsal spine in June 2001 revealed a kyphotic curvature of 
the dorsal spine with some mild associated degenerative 
changes.  

In an August 2003 letter, R.W., PhD., D.C., stated that he 
had taken care of the veteran in his clinic for a number of 
years and, judging from his history, he felt that the 
veteran's low back and right leg pain had most likely gotten 
worse.  It was noted that the veteran had hauled hay as a 
child and never had any problem with his low back.  His 
history suggested that he initially had a problem with his 
low back and right leg in 1966 when he was stationed at Fort 
Bragg in the service.  In November 2002 and November 2003 
(which actually post-dated this letter), the veteran had a 
problem in the same area and this problem tended to recur.  
Thus, he believed that this had been an ongoing problem that 
had been exacerbated throughout the last 30 years.  

In sum, while the veteran had inservice complaints of back 
pain and diagnoses of acute lumbosacral strain, he was 
asymptomatic on physical examination prior to his discharge 
from service in May 1968.  On his March 1969 post-service VA 
examination, the veteran's upper and lower back were normal 
on examination.  The examiner found no present disability.  
X-rays of the dorsal spine revealed a mild mid-dorsal 
scoliosis toward the right and a mild, round dorsal kyphosis.  
However, the examiner did not attribute the dorsal scoliosis 
or kyphosis to service.  

The veteran thereafter suffered post-service injuries to his 
spine as well as extended periods of back pain.  In February 
1984, he fell and suffered pain in his thoracic (dorsal) 
spine.  X-rays of the thoracic spine revealed mid thoracic 
dextroscoliosis.  In 1993, the veteran suffered an injury to 
his low back at work.  In 1996, the veteran received private 
treatment for complaints of back pain for seven weeks 
duration.  In June 2000, he again injured his back on the job 
while lifting.  In July 2000, he had ongoing back pain for 
six weeks.  During the 2000's, he was treated on multiple 
occasions for back pain after he had performed physical 
activities.  His lumbar x-rays reflect mild degenerative 
changes.  His dorsal spine x-rays continued to show a 
kyphotic curvature of the dorsal spine as well as associated 
degenerative changes.  Although degenerative changes were 
identified on the x-rays, a diagnosis of arthritis was not 
made.  

There is one medical opinion of record from R.W., PhD., D.C.  
This opinion is competent evidence as it was provided by a 
medical professional.  However, it is not probative.  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  The failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

R.W., PhD., D.C. suggested that the veteran initially had a 
problem with his low back and right leg in 1966 when he was 
stationed at Fort Bragg in the service.  In November 2002 and 
November 2003, the veteran had a problem in the same area and 
this problem tended to recur.  Thus, he believed that this 
had been an ongoing problem that had been exacerbated 
throughout the last 30 years.  The veteran maintains that 
currently diagnosed upper and lower back disability was 
incurred during service.  The competent medical evidence that 
supports his contention is this opinion of R.W., PhD., D.C.  
However, this medical opinion was based on a report of the 
veteran as to his own medical history rather than on a review 
of the record.  The Court has recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this 
case, R.W., PhD., D.C. did not address the specific inservice 
findings nor any of the post-service injuries to the spine.  
He actually did not state that the veteran had more than back 
pain, which by itself is not a disability.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Nevertheless, even though the veteran has upper and lower 
back disability as shown on x-rays, R.W., PhD., D.C. did not 
base his opinion on the complete and accurate medical record.  
A report by an examiner which records the veteran's history 
as provided by him is not verification of that history, 
rather, they are the same as the veteran's own statements.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Accordingly, this 
physician's opinion is not probative.  

As previously noted, VA attempted to examine the veteran and 
obtain a medical opinion regarding the etiology of current 
upper and lower back disability in light of the deficiencies 
of the private medical opinion.  However, the veteran failed 
to report for that examination.  Any information or competent 
opinion which would have resulted from that examination 
obviously is not available since the veteran failed to 
report.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

The record as it stands does not include a competent and 
probative opinion which provides an etiological nexus between 
current upper and lower back disability to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for an upper and lower back disability is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


